DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “image correction unit” of claims 1-15; “signal processing unit” of claim 14; and “AD conversion unit” of claim 15.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2, lines 2-4: recite “...image correction unit corrects pixel values of the pixels included in the first image to similar pixel values as those in a case of performing an exposure process...” but it is unclear and indefinite as to which “similar pixel values” the image correction unit corrects the pixels included in the first image are corrected to. Examiner interprets this limitation to mean that the pixels included in the first image are corrected to similar pixel values as those in the second image. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 17 is directed to a  program claimed in the absence of any underlying medium or other system, but a program is not a method, machine, manufacture, or composition of matter.  The claim thus falls outside the four statutory categories of 35 U.S.C. 101 and is therefore nonstatutory.  If the specification includes written description support, this rejection could be overcome by claiming the invention as being stored in a non-transitory computer readable medium; however, see MPEP 2111.05 for a discussion of functional and nonfunctional descriptive material as related to computer readable media.
Claim Objections
Claims 7 and 9 objected to because of the following informalities:  
Claim 7, line 6: The word “the” is repeated and the second instance should be deleted.
Claim 9, line 3: The word “image” is repeated and the second instance should be deleted. 
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 12, and 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aoki (US 2015/0124129 A1).
Claim 1, Aoki teaches an imaging apparatus (imaging device 10; paragraph 0072) comprising:
an imaging element (image pickup element 16; paragraph 0092) that outputs a second image with a second pixel count that is lower than a first pixel count (thinning-reading instruction to read, for example 1/4 of the pixel lines; paragraph 0141, 0158) during an exposure period (thinned moving image and still image are generated during the same period, see Fig. 9 especially steps S24-S30) for acquiring a first image with the first pixel count (a still image taken without thinning-reading; paragraph 0110); and
an image correction unit (“interpolating calculation device in the digital signal processor 24;” paragraph 0154) that corrects pixel values of pixels corresponding to pixels included in the second image, among pixels included in the first image (interpolation process is performed on phase difference pixels in thinned image, see paragraph 0154. In the case of taking an image “using the entire pixels without thinning” (paragraph 0170), i.e., the “first image” of the instant claim, the pixel values of the color pixels at the positions of the first and second phase difference pixels are generated by interpolating the pixel values from the thinning process; step S22 and paragraph 0170). 



Claim 3, Aoki further teaches wherein the image correction unit corrects pixel values of the pixels included in the first image on a basis of pixel values of the pixels included in the second image (in the case of taking a still image without thinning, the pixel values of the color pixels at the positions of the first and second phase difference pixels are generated by interpolating the pixel values from the thinning process; step S22 and paragraph 0170).

Claim 4, Aoki further teaches a frame memory (image data temporarily stored in memory 48; paragraph 0131) that stores an image captured by the imaging element, wherein the image correction unit receives an input of the image stored in the frame memory, and corrects a pixel value (digital signal processor for performing interpolation reads image data from memory 48; paragraph 0131).

Claim 5, Aoki further teaches wherein the first image is a recording image (taken still images are required in memory card 54; paragraph 0086), and the second image is a display image (the thinned image is displayed as a through image on monitor 30; paragraph 0158-0160).

Claim 6, Aoki further teaches wherein the image correction unit corrects a pixel value of a defective pixel (image data values for phase difference pixels are interpolated because the output of phase difference pixels cannot be used as image data; paragraph 0154) among the pixels included in the first image to a similar pixel value as that in a case of performing an exposure process during the exposure period of the first image, the defective pixel being caused by an output of the second image (in the case of taking a still image without thinning, the pixel values of the color pixels at the positions of the first and second phase difference pixels are generated by interpolating the pixel values from the thinning process; step S22 and paragraph 0170).

Claim 8, Aoki teaches the imaging apparatus according to claim 1, and further teaches  wherein the image correction unit includes a memory that stores a value of addition of pixel values of the second images output from the imaging element during the exposure period of the first image (digital signal processor 24 comprising the interpolation calculation device inherently comprises a memory or buffer for storing the values calculated by the interpolating calculation device; paragraph 0156), and the image correction unit performs a process of adding the value stored in the memory to a pixel value of a pixel to be corrected in the first image (digital signal processor 24 applies the interpolated image data to the taken image; paragraph 0156, 0170).

Claim 12, Aoki further teaches wherein the image correction unit defines pixels surrounding a pixel to be corrected in the first image as reference pixels (“interpolating the pixel values of the surrounding pixels including adjacent pixels;” paragraph 0170), and performs pixel 

Claim 14, Aoki further teaches wherein the image correction unit is included in a signal processing unit that generates the first image and the second image (digital signal processor 24 comprises the interpolating calculation device; paragraph 0156).

Claim 15, Aoki further teaches wherein the image correction unit is included in an imaging device (imaging device 10; paragraph 0071) that includes, as constituent elements: the imaging element (image pickup element 16; paragraph 0088);
an AD conversion unit that performs an AD conversion process of a signal output from the imaging element (A/D converter in the image pickup element; paragraph 0090); and
a frame memory that stores a digital signal generated by the AD conversion unit (image data stored into memory 48; paragraph 0130-0131).

Claim 16 is analyzed and rejected as a method claim for performing the functions of the apparatus of claim 1.
Claim 17 is analyzed and rejected as a program for causing image processing to be performed as in the apparatus of claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 7, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Suzuki (US 2012/0057038 A1).
Claim 7, Aoki teaches the imaging apparatus according to claim 1, wherein the image correction unit performs a process of adding a value of addition of pixel values of the second images to a pixel value of a pixel to be corrected in the first image (image data on the G pixels at the pixel positions of the first phase difference pixel and second phase difference pixel is calculated by interpolating image data on adjacent G pixels; paragraph 0154), 
but Aoki is silent regarding wherein the second images being output from the imaging element during the exposure period of the first image.
Suzuki teaches wherein a second image having a pixel count lower than a first pixel count (live view images wherein “the number of live view pixels 406 is smaller than the number of still picture pixels 401.;” paragraph 0032) is output from the imaging element (pixel unit 400; paragraph 0032) during the exposure period of the first image (live view pixels are read out during still picture exposure period; paragraph 0050 and Fig. 4).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Suzuki with that of Aoki in order to allow for a configuration “enabling live view display to be updated during acquisition of still picture pixels” (see paragraph 0023 of Suzuki) to allow a user to view the display of the imaging apparatus even during still image capture.


but Aoki is silent regarding the timing of the read out and exposure period of the images.
Suzuki teaches wherein pixel values are stored in a case where the second image is an image captured during the exposure period of the first image (pixel values are stored where the second image, i.e., the live view image of Suzuki, is an image captured during the exposure period of the first image, i.e., the still picture of Suzuki; see paragraph 0031, 0050.

Claim 10, Aoki teaches the imaging apparatus according to claim 8, wherein the image correction unit stores the pixel values of the second image in the memory (digital signal processor 24 inherently comprises a memory to at least temporarily store the thinning-read values; paragraph 0156), and also performs a process of outputting the second image as a display image to a display unit (thinned image is displayed on liquid crystal monitor 30; paragraph 0160),
but Aoki is silent regarding the timing of the read out and exposure period of the images.
Suzuki teaches a case where the second image is an image captured during the exposure period of the first image (see Fig. 4) and wherein the second image is processed and displayed (paragraph 0028).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aoki in view of Watanabe (US 2009/0295981 A1).

Watanabe teaches wherein the reference pixels used for interpolation are eight pixels surrounding the pixel to be corrected (the eight pixels surrounding the central pixels are used to calculate the pixel correction; see paragraph 0062 and Fig. 6A).
It would have been obvious to a person having ordinary skill in the art before the effective filling date of the invention to have used the teaching of Watanabe with that of Aoki in order to correct for chromatic aberration in a thinning readout mode (see paragraph 0009 and 0012 of Watanabe).
Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach or suggest wherein the image correction is obtained by multiplication of the pixel values of the second image by a rate of overlap between the exposure period of the second image and the exposure period of the first image.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 attached.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHIAWEI A CHEN whose telephone number is (571)270-1707.  The examiner can normally be reached on Mon-Fri 12:00pm - 9:00pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHIAWEI CHEN/            Primary Examiner, Art Unit 2696